             Case 18-17662-LMI     Doc 133    Filed 04/06/20    Page 1 of 1




                      UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION
                              www.flsb.uscourts.gov


In Re: Diane Dixon                             Case No.18-17662-LMI

              Debtor(s) .                      Chapter 13
                        /

                DEBTOR’S MOTION TO MODIFY CHAPTER 13 PLAN

      Pursuant to Local Rule 9013-1, debtor Diane Dixon moves the Court to modify her

Chapter 13 Plan, to provide for creditor Bank of America's March 9, 2020, Notice of Post

Petition Mortgage Fees, Expenses and Charges.


                                      Respectfully submitted,

                                       LEGAL SERVICES OF GREATER MIAMI, INC.

                                       By          /s/     Carolina Lombardi
                                            Carolina A. Lombardi
                                            Florida Bar No. 241970
                                            Attorney for Debtor
                                            4343 West Flagler Street, Suite 100
                                            Miami, FL 33134
                                            Telephone/Facsimile: (305) 438-2427
                                            Email: CLombardi@legalservicesmiami.org
                                            Alt email: sfreire@legalservicesmiami.org
